Exhibit 99.1 For Release: Friday, August 2, 2013 at 4:00 PM (Central) STATE INVESTORS BANCORP, INC. REPORTS SECOND QUARTER RESULTS Metairie, Louisiana – August 2, 2013 – State Investors Bancorp, Inc. (the “Company”) (Nasdaq: SIBC), the holding company of State-Investors Bank, reported net income for the quarter ended June 30, 2013, of $75,000, a decrease of $161,000, as compared to net income of $236,000 reported for the quarter ended June 30, 2012.Earnings per share, basic and diluted, were $0.03 for the quarter ended June 30, 2013, compared to $0.08 for the quarter ended June 30, 2012. Net income for the six months ended June 30, 2013 amounted to $202,000, a decrease of $244,000 from $446,000 in net income reported for the six months ended June 30, 2012. Earnings per share, basic and diluted, were $0.08 for the six months ended June 30, 2013, compared to $0.15 for the six months ended June 30, 2012. The decrease in net income for the quarter ended June 30, 2013 resulted primarily from a $163,000, or 6.2%, decrease in total interest income, a decrease of $59,000, or 77.6%, in non-interest income, an increase of $24,000, or 75.0%, in the provision for loan losses, and an increase of $22,000, or 1.3%, in non-interest expense, partially offset by a decrease of $75,000, or 54.3%, in the provision for income taxes and a decrease of $32,000, or 4.8%, in total interest expense.Net interest income decreased $131,000, or 6.7%, due to the $163,000 decrease in total interest income as a result of an overall decline in the average yield on interest earning assets.The increase in non-interest expense was primarily due to an increase in data processing expense of $73,000, or 82.0%, as well as increases of $50,000, or 31.1%, in occupancy expenses, $7,000, or 53.9%, in advertising expense, partially offset by decreases of $74,000, or 101.4%, in deposit insurance premiums, $12,000, or 8.8%, in professional fees expense, $11,000, or 29.0% in office supplies and postage expense, and $6,000, or 0.7%, in salaries and employee benefits expense.A $56,000 provision for loan losses was made during the quarter ended June 30, 2013. The decrease in net income for the six months ended June 30, 2013, compared to the same period in 2012, was primarily due to a decrease of $251,000, or 4.8%, in interest income, a decrease of $61,000, or 47.7%, in non-interest income, an increase of $83,000, or 2.5%, in non-interest expense, and an increase of $44,000, or 71.0%, in the provision for loan losses.This was partially offset by a decrease of $79,000, or 5.8%, in total interest expense, and a decrease in the provision for income taxes of $116,000.The decreases in both interest income and interest expense were due to a decrease in the yield on average loans and a decline in the average cost of funds. The decrease in non-interest income was due to a $36,000 loss on other real estate owned and a decrease in service charges, fees and other operating income of $25,000, or 19.5%, compared to the six months ended June 30, 2012.The increase in non-interest expense was primarily due to increases of $94,000, or 5.6%, in salaries and employee benefits expense, $76,000, or 22.4%, in occupancy expense, $67,000, or 31.5%, in data processing expense, and $14,000, or 58.3%, in advertising, partially offset by decreases of $72,000, or 63.2%, in deposit insurance premiums, $43,000, or 8.9%, in other non-interest expenses, $26,000, or 11.0%, in professional fees expense, $24,000, or 31.2%, in office supplies and postage, and $3,000, or 2.5%, in security expense. At June 30, 2013, the Company reported total assets of $247.7 million, an increase of $1.7 million, or 0.7%, compared to total assets of $246.0 million at December 31, 2012.The increase primarily reflects increases in net loans receivable of $9.0 million, or 5.1%, and $212,000, or 1.8%, in other assets, partially offset by decreases in cash and cash equivalents of $4.1 million, or 31.9%, and in investment securities of $3.5 million, or 7.4%. Advances from the Federal Home Loan Bank of Dallas amounted to $47.0 million at June30, 2013, compared to $39.3 million at December 31, 2012, an increase of $7.7 million, or 19.7%. Deposits decreased $5.7 million, or 3.5%, at June 30, 2013 compared to December 31, 2012.At June30, 2013, the Company reported $2.8 million of non-performing assets, or 1.2%, of total assets at such date, compared to $3.3 million of non-performing assets, or 1.3%, of total assets at December 31, 2012. Total shareholders’ equity decreased $716,000, or 1.6%, to $42.8 million at June 30, 2013, from $43.5 million at December 31, 2012, primarily due to the purchase of 69,491 shares under the Company’s third stock repurchase program, and a decrease in unrealized gain on securities available for sale of $147,000 net of the deferred tax effect, partially offset by net income of $202,000 for the six months period ended June30, 2013. The Company repurchased 69,491 shares of its common stock during the six months ended June 30, 2013, at an average price per share of $14.52, under the share repurchase program announced in November 2012 which covered up to 262,000 shares. As of June 30, 2013, there were a total of 134,476 shares remaining for repurchase under the program. State Investors Bancorp, Inc. is the holding company for State-Investors Bank which conducts business from its main office and three full-service branch offices, in the greater New Orleans market area. Statements contained in this news release which are not historical facts may be forward-looking statements as that term is defined in the Private Securities Litigation Reform Act of 1995.Forward-looking statements can be identified by the fact that they do not relate strictly to historical or current facts.They often include words like “believe,” “expect,” “anticipate,” “estimate” and “intend” or future or conditional verbs such as “will,” “would,” “should,” “could” or “may.”We undertake no obligation to update any forward-looking statements. State Investors Bancorp, Inc. and Subsidiary Condensed Consolidated Balance Sheets (In thousands) June 30, 2013 December 31, 2012 ASSETS (Unaudited) Cash and cash equivalents $ $ Investment securities Loans receivable, net Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Deposits $ $ FHLB advances Other liabilities Total liabilities Total shareholders’ equity Total liabilities and shareholders’ equity $ $ 2 State Investors Bancorp, Inc. and Subsidiary Condensed Consolidated Income Statements (In thousands, except per share data) Three Months Ended June 30, Six Months Ended June 30, (Unaudited) (Unaudited) Total interest income $ Total interest expense Net interest income Provision for loan losses 56 32 62 Net interest income after provision for loan losses Non-interest income 17 76 67 Non-interest expense Income before income taxes Income taxes 63 NET INCOME $
